DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed March 18th, 2021 has been entered. Claims 16 and 19-37 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19-22 and 25-37 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gotoh et al, US 4538039 [Gotoh].
Regarding claim 16, Gotoh discloses (figs. 1-4) an arrangement (1) for switching high currents, the arrangement (1) comprising:
at least one vacuum switching path (2) including at least one vacuum tube (5) and at least one rated-current contact switching path (12) including at least one rated-current contact (18);
mutually separated insulating housings (5, 13) spatially separating said at least one vacuum tube (5) and said at least one rated-current contact (18) from each other; and

Regarding claim 19, Gotoh further discloses where said at least one rated-current contact (12) is a cylindrical rated-current contact having at least two contact points (17, 18), where at least one contact point (18) is disposed in a moveable manner.
Regarding claim 20, Gotoh further discloses where said rated-current contact (18) is at least one of formed of a metal or incorporates a metal.
Regarding claim 21, Gotoh further discloses where said metal is copper [col. 5, lines 22-23].
Regarding claim 22, Gotoh further discloses where said at least one rated-current contact switching path (12) has a lower contact resistance than said at least one vacuum switching path (2).
Regarding claim 25, Gotoh further discloses where said at least one rated-current contact switching path (12) or said at least one rated-current contact (18) is spatially disposed in parallel with said at least one vacuum switching path (2) or with said at least one vacuum tube (5) [col. 1, lines 1-5].
Regarding claim 26, Gotoh further discloses where said at least one rated-current contact switching path (12) has a rated current, said at least one vacuum switching path (2) has elements (8A, 8B), and said rated current is partially conducted by said elements (8A, 8B) of said at least one vacuum switching path (2).
Regarding claim 27, Gotoh further discloses where said elements (8A, 8B) are metallic elements of said at least one vacuum tube (5).
Regarding claim 28, Gotoh further discloses where said at least one vacuum switching path (2) has moveable contact points (6A, 6B); said at least one rated-current contact switching path (12) has moveable contact points (17, 18); and a drive (40) is connected to said moveable contact points (6A, 6B; 17, 18).

Regarding claim 30, Gotoh further discloses where said drive (40) is configured for at least one of:
separating said at least one rated-current contact (18) temporally in advance of said at least one contact (6B) of said vacuum tube (5) during an opening process, or
connecting said at least one rated-current contact (18) temporally after said at least one contact (6B) of said vacuum tube (5) during a closing process [col. 2, lines 4-11].
Regarding claim 31, Gotoh further discloses where the arrangement (circuit breaker, 1) is configured for switching currents in at least one of high-voltage, medium-voltage or low-voltage engineering.
Regarding claim 32, in order to assemble and use the device, Gotoh, inherently disclose a method for switching high currents in at least one of low-voltage, medium-voltage or high-voltage engineering, the method comprising the following steps:
routing a current path for a rated current through at least one rated-current contact (18) of a rated-current contact-switching path (12);
routing a current path for a short-circuit current through at least one contact (6B) of a vacuum tube (5) of a vacuum switching path (2); using mutually separated insulating housings (5, 13) to spatially separate the at least one contact (6B) of the vacuum tube (5) and the at least one rated-current contact (18) from each other, and
connecting the current path for the rated current and the current path for the short-circuit current in parallel [col. 1, lines 1-5].

commutating the current to the at least one contact (6B) of the vacuum tube (5) for such time as the at least one contact (6B) of the vacuum tube (5) is still closed [col. 2, lines 4-11].
Regarding claim 34, Gotoh further discloses the method of connecting the at least one rated-current contact (18) temporally after the at least one contact (6B) of the vacuum tube (5) during a closing process; and
only closing the at least one rated-current contact (18) when a current flows through the at least one closed contact (6B) of the vacuum tube (5) [col. 2, lines 4-11].
Regarding claim 35, Gotoh further discloses the method of providing a greater contact resistance with the contact closed through the at least one vacuum switching path (2) or the vacuum tube (5) than through the at least one rated-current contact switching path (12) or the rated-current contact (18).
Regarding claim 36, Gotoh further discloses the method of routing a closed current path of the rated-current contact through elements (8A, 8B) of the at least one vacuum switching path (2).
Regarding claim 37, Gotoh further discloses the method of routing a closed current path of the rated-current contact (6a, 6B) through metallic elements (8A, 8B) of the housing (5) of the vacuum tube (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh in view of Einschenk, US 2009/0095716.
Regarding claim 23, Gotoh fails to disclose wherein said at least one rated-current contact switching path (12) or said at least one rated-current contact is disposed around said at least one vacuum switching path or around said at least one vacuum tube.
Einschenk discloses (figs. 1-3) a similar arrangement (1) where at least one rated-current contact-switching path (8) or at least one rated-current contact (8) is disposed around at least one vacuum switching path (2) or around at least one vacuum tube (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching arrangement of Gotoh with the teaching of Einschenk, thereby providing a rated-current contact assembly in parallel with a vacuum interrupter, thus yielding the same results as the Gotoh device.
Regarding claim 24, Einschenk further discloses where said at least one rated-current contact (8) is disposed concentrically around said at least one vacuum tube (5).
Response to Arguments
Applicant's amendments and arguments filed Marh, 18th, 2021 were fully considered. All relevant arguments have been fully addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833